DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the reply filed on July 11, 2022 are acknowledged and have been fully considered. Claims 16-25, 38-46, and 48-62 are pending.  Claims 16-25 and 58-62 are under consideration in the instant office action. Claims 38-46 and 48-57 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-15, 26-37, and 47 are canceled. Applicant’s arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-25 and 58-62 remain rejected under 35 U.S.C. 103 as being unpatentable over Durban et al. (Macromol. Rapid Commun. 2018, 39, 1700563, pages 1-6, previously cited), Suslick et al. (US 2016/0214075, previously cited), She et al. (CN 104623737, machine English translation is provided from Google Patent, previously cited), and Unger (US Patent No. 6,416,740, previously cited).
Applicant Claims

Applicant claims a silicone-based ink for additive manufacturing.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Durban et al. teach silicone elastomers have broad versatility within a variety of potential advanced materials applications, such as soft robotics, biomedical devices, and metamaterials. A series of custom 3D printable silicone inks with tunable stiffness is developed, formulated, and characterized. The silicone inks exhibit excellent rheological behavior for 3D printing, as observed from the printing of porous structures with controlled architectures. Herein, the capability to tune the stiffness of printable silicone materials via careful control over the chemistry, network formation, and crosslink density of the ink formulations in order to overcome the challenging interplay between ink development, post-processing, material properties, and performance is demonstrated (see page 1). Durbin et al. teach 3D printed functional soft materials have a diverse range of applications and potential within the fields of materials engineering, bioengineering, and electronics. Through precise control over the deposition of highly engineered viscoelastic inks in the form of continuous filaments, complex 3D architectures can be additively fabricated, layer-by-layer, to generate parts that are directly applicable to cutting-edge technologies, including aerospace and defense, microwave optics, supercapacitors, piezoelectrics, and  mechanical  metamaterials. In particular, 3D printed silicones are well suited to soft materials applications including high-performance foams and cellular solids, soft robots, biomedical devices an biological scaffolds, and flexible and stretchable electronics (see page 1).
 Durban et al. teach on pages 2-3 to prepare 3D printable silicone inks, we prepared 3D printable  silicone  inks  based  on  a  composite  comprising  a vinyl terminated poly(dimethylsiloxane)-co-(diphenylsiloxane) (PDMS-co-PDPS) and hexamethyldisilazane-treated (HMDZ) silica. To ensure the long-term stability of 3D printed silicone components, HMDZ-treated silica was used as a reinforcing filler. With regard to treated silicas, the silanol groups are efficiently capped by HMDZ to yield trimethylsilanes and a hydrophobic filler surface. Silanol-containing untreated fillers are notorious for causing crepe hardening of silicones under pro- longed storage, yielding a progressive increase in material stiff- ness due to the occurrence of condensation reactions between neighboring silanol groups. Additionally, the use of untreated silica fillers can reduce the mechanical strength and physical properties of silicones; untreated fillers will also retain more moisture than hydrophobic fillers, which may be a cause for concern with regard to long-term Hydrophobic fillers are incapable of forming transient 3D networks; there- fore, an additional additive is necessary to impart silicone pseu- doplasticity. There are other ways to impart thixotropy, such as through silicone polyethers, which are well-established rheology modifying additives for silicone elastomers. At a constant loading of 18 wt% treated silica, the resultant rheological modi- fication to silicone was dramatic. In the absence of a rheological modifier, no pseudoplasticity was observed; instead, the meas- ured storage modulus (G’) was always less than that of the loss modulus (G”). At 0.25 wt% of a rheological additive, material pseudoplasticity was immediately apparent; a plot of the mod- ulus ratio (G’/G”) versus oscillatory stress revealed a yield stress value of approximately 410 Pa (yield stress was defined as the oscillatory stress corresponding to 90% of the storage modulus plateau, see Figure S1 in the Supporting Information). Increasing the rheological additive content led to an increase in ink yield stress to 515 Pa (0.5 wt% rheological additive) and 540 Pa (1.0 wt% rheological additive) as the degree of pseudoplasticity increased. In the absence of silica filler, the rheological additive failed to render a pseudoplastic silicone (see Figure 1); however, when the rheological additive was added in the presence of treated silica filler, a highly pseudoplastic material with a large yield stress was obtained. Mechanistically, pseudoplasticity was due to the formation of a stable 3D network between silica filler particles and the rheological additive via hydrogen bonding and potential van der Waals interactions. At a rheological additive concentration of 1.0 wt%, silica loading effects were studied to gain an understanding of the appropriate quantity of silica necessary to print soft 3D mate- rials. Oscillatory rheology was performed, demonstrating that at a relatively low loading of HMDZ-treated silica (10 wt%), the measured yield stress was 130 Pa, a value deemed too low for our 3D printing processes; yield stress values increased to 400, 545, and 690 Pa for silicone formulations comprising, 15, 18, and 20 wt% HMDZ-treated silica, respectively (see Figure 1d), demonstrating the ability to tune the rheology of the ink formulations through an adjustment in silica loading. 
Durbin et al. on page 3 teach as follows:

    PNG
    media_image1.png
    871
    669
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    528
    1375
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    524
    1409
    media_image3.png
    Greyscale


Durbin et al. in the supporting materials section teach in Example Preparation of MD-10A Silicone Ink section
A Flacktek Max 100 cup was charged with NuSil PLY3-7560 silicone polymer (24.6 g), platinum catalyst (4 ppm), and inhibitor (ETCH, 400 ppm); the components were mixed with a Flacktek DAC 150.1 FVZ-K SpeedMixer™ at 3500 rpm for 20 seconds. Aerosil® R812S fumed silica (4.2 g) was subsequently added to the mixture and mixed at 3500 rpm for 20 seconds; the sides of the cup were scraped, and the blend was speedmixed again under the same conditions. Bluesil™ Thixo Additive 22646 (0.3 g) was added to the mixture, followed by speedmixing at 3500 rpm for 20 seconds. Lastly, Gelest HMS-H271 (0.221 g) and Gelest DMS-H11 (0.644 g) were added and speedmixed into the blend at 3500 rpm for 20 seconds. The sides of the cup were scraped, and the dispersion blend was speedmixed again under the same conditions, yielding a viscous translucent polysiloxane ink.

    PNG
    media_image4.png
    699
    1336
    media_image4.png
    Greyscale

Durbin et al. teach on page 5 that through the direct application of 3D printable silicone materials with tunable stiffness, components and parts could be engineered, thus taking advantage of the properties of materials with both low and high potential stiffness. A physical demonstration of the large difference in material properties at either end of the hardness spectrum can be seen in Figure 5c,d. Additionally, silicone materials with differential stiffness can be 3D printed in tandem or simultaneously to generate unique objects with novel properties that are applicable to a wide- range of fields such as soft robotics and stretchable electronics. As a demonstration, an air-driven soft robotic actuator was 3D printed as a single component in Figure 5e. Pressurization of the hollow interior channels comprising soft silicone (MD-10A) exhibiting high strength and low stiffness were able to expand and deflect the reinforcing frame of the actuator, which was printed with a stiff silicone material (MD-70A). Various forms of bioinspired locomotion and biomimicry in the form of soft robotics applications could thus be engineered in a similar fashion.
In summary, we have demonstrated the development, formulation, and characterization of a series of custom 3D print- able silicone inks with tunable stiffness. These new inks exhibit excellent low temperature stability and mechanical properties, applicable to the production of functional printed parts within a variety of emerging areas. Both soft and hard silicone materials are created, ranging in stiffness from a measured Young’s modulus of 0.40 MPa (Shore 10A) to 11.51 MPa (Shore 70A). Printability and tunability of the physical proper- ties of the silicone materials was achieved through careful control over the chemistry, network formation, and crosslinking of the prepared formulations. The silicone materials thus exhibited excellent potential for use in cutting-edge technologies such as engineered foam structures, shock-absorbing cushions, and soft robotics. In the future, 3D printed components with gradient and tunable stiffness within individually printed parts may be obtained through the use of dynamic mixing systems.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Durbin et al. do not teach the incorporation of a core shell microsphere and a compound for pharmaceutical application as specific in the core. These deficiencies are cured by the teachings Suslick et al. and She et al.
Suslick et al. teach a method of making silicone microspheres comprises nebulizing a silicone precursor solution comprising one or more oligomeric dimethylsiloxanes, a catalyst and a solvent into an aerosol comprising a plurality of droplets. Each droplet comprises the silicone precursor solution. The droplets are entrained in a gas which is flowed through a reaction zone comprising light energy and/or heat energy. Upon exposure of the droplets to the light energy and/or the heat energy, the solvent evaporates and the one or more oligomeric dimethylsiloxanes are polymerized. Thus, silicone microspheres are formed from the droplets of the aerosol (see abstract). Polydiphenyl-co-polydimethylsiloxane microspheres are synthesized using a precursor solution containing 1.9 v/v % 15-17% diphenylsiloxane-dimethylsiloxane copolymer vinyl terminated (PDV-1625, Gelest Inc.), 0.07 v/v % 25-35% methylhydrosiloxane-dimethylsiloxane copolymer (HMS-301, Gelest Inc.), and 0.02 v/v % platinum-divinyltetramethyl-disiloxane complex in xylene (SIP6831.2LC, Gelest Inc.) in hexanes (paragraph 81). A method of making silicone microspheres, the method comprising: nebulizing a silicone precursor solution comprising one or more oligomeric dimethylsiloxanes, a catalyst and a solvent into an aerosol comprising a plurality of droplets, each droplet comprising the silicone precursor solution; entraining the droplets in a gas and flowing the gas through a reaction zone comprising light energy and/or heat energy, wherein, upon exposure of the droplets to the light energy and/or the heat energy, the solvent evaporates and the one or more oligomeric dimethylsiloxanes are polymerized, thereby forming silicone microspheres from the droplets of the aerosol (see claim 1). The method of claim 1, wherein the silicone microspheres comprise a core-shell structure including a shell comprising silicone and a core comprising a core material different from silicone (see claim 14). The method of claim 14, wherein the silicone microspheres comprise more than one core (see claim 15). Described herein is a simple, scalable and continuous process for making micrometer-sized silicone spheres using spray pyrolysis (e.g., ultrasonic spray pyrolysis or USP). This method is designed to overcome the limitations of existing synthesis techniques by isolating silicone oligomers into micrometer-sized spray droplets for polymerization, therefore nearly eliminating coalescence and aggregation during microsphere formation. Due to the very low surface energy of silicones, such isolation is not possible with traditional emulsion polymerizations, which produce only large, polydisperse silicone spheres. The microspheres that result from USP may have much smaller diameters and narrower size distributions compared to microparticles obtained using conventional synthetic methods. A variety of silicone microspheres, including magnetic, fluorescent, copolymeric and core-shell particles, with diameters ranging from <500 nm to about 30 microns and a relatively narrow size distribution, may be produced by USP. The size and composition of the microspheres may be adjusted by altering the concentration and choice of precursors in the silicone precursor solution (paragraph 43). Among the many possible uses of hollow silicone microspheres, environmental applications may prove especially important, given the biodegradability and low toxicity of PDMS. There is an urgent and pressing need for oil spill remediation materials, for example. Porous materials are an ideal choice for oil spill remediation due to their high surface area to volume ratio which can produce high absorption capacities and fast absorption kinetics. Due to their high oleophilicity and hydrophobicity, cost-effectiveness, and high chemical and thermal stability, porous silicone materials may be an attractive choice as a spill remediation material (paragraph 78). Despite the fabrication challenges, many potential applications for PDMS microspheres have been suggested in the literature. Possible uses include sensors, actuators, and additives for polymer resins. PDMS microspheres may also be suitable as materials for extraction and chromatography and for biomedical applications, such as drug delivery and controlled release (paragraph 6). Typically, the average size or diameter of the core ranges from about 50 nm (0.05 micron) to about 2 microns and may be at least about 0.05 micron, at least about 0.1 micron, or at least about 0.3 micron in average diameter. The core may also be about 2 microns or less, about 1 micron or less, or about 0.5 micron or less in average diameter. The size of the core relative to the total size of the microsphere determines the thickness of the shell. Accordingly, an increase in the volume of the core may correspond to a decrease in the thickness of the shell, and a decrease in the volume of the core may lead to an increase in the thickness of the shell. The thickness of the shell may be an important variable for some applications; for example, in the case of core-shell microspheres with drug delivery applications, a reduced shell thickness may permit more rapid release of a material (such as a pharmaceutical agent) contained in the core. Typical shell thicknesses are in the range of from about 20 nm to about 2 microns, and more typically from about 100 nm to about 500 nm. The thickness of the shell may be determined by subtracting the diameter of the core from the diameter of the microsphere, and then dividing the result by two. As described below, the diameters may be determined using microscopy techniques (paragraph 58).
She et al.  The invention provides a personalized tissue repairing scaffold for bone, cartilage, skin injury and other injury repairing fields. The personalized tissue repairing scaffold is molded by means of a three-dimensional printing technology, and comprises a substrate and a plurality of sustained-release microspheres dispersed in the substrate, wherein each sustained-release microsphere is of a three-layer structure, namely a core layer, an intermediate layer and an outer layer, and growth factor and/or drugs are loaded on the core layer and outer layer of each sustained-release microsphere. According to the characteristics of treatment positions, degradable high-molecular compound hydrogel or degradable high-molecular/inorganic hybrid hydrogel can be further poured into holes of the substrate, and molding is achieved by means of a low-temperature freeze-drying method. The invention further provides a method for preparing the personalized tissue repairing scaffold. The personalized tissue repairing scaffold has excellent biocompatibility and degradability by adopting the sustained-release microspheres with three-layer structures, is used for pulsed sustained release of growth factor and/or drugs to achieve the effect of long-time stable sustained release, and is beneficial to prolonging of sustained-release cycle of growth factors and/or drugs (see abstract).
Durbin et al., Suslick et al. and She et al. do not teach perfluorocarbon as the carrier. These deficiencies are cured by the teachings Unger.
Unger teaches targeted therapeutic delivery systems comprising a gas or gaseous precursor filled microsphere wherein said gas or gaseous precursor filled microsphere comprises an oil, a surfactant, and a therapeutic compound (see abstract). The walls or membranes of vesicles may be substantially solid (uniform), or they may be porous or semi-porous. The vesicles described herein include such entities commonly referred to as, for example, liposomes, lipospheres, particles, nanoparticles, micelles, bubbles, microbubbles, microspheres, lipid-coated bubbles, polymer-coated bubbles and/or protein-coated bubbles, microbubbles and/or microspheres, nanospheres, microballoons, microcapsules, aerogels, clathrate bound vesicles, hexagonal H II phase structures, and the like. The internal void of the vesicles may be filled with a wide variety of materials including, for example, water, oil, gases, gaseous precursors, liquids, fluorinated liquids, liquid perfluorocarbons, liquid perfluoroethers, therapeutics, and bioactive agents, if desired, and/or other materials. The vesicles may also comprise a targeting ligand, if desired (column 5, lines 40-67). Alternatively, it may be desirable to use a fluorinated compound, especially a perfluorocarbon compound, which may be in the liquid state at the temperature of use, including, for example, the in vivo temperature of the human body, to assist or enhance the stability of the lipid and/or vesicle compositions, and especially, gas filled vesicles. Suitable liquid perfluorocarbons which may be used include, for example, perfluorodecalin, perfluorododecalin, perfluorooctyliodide, perfluorooctylbromide, perfluorotripropylamine, and perfluorotributylamine. In general, perfluorocarbons comprising about six or more carbon atoms will be liquids at normal human body temperature. Among these perfluorocarbons, perfluorooctylbromide and perfluorohexane, which are liquids at room temperature, are preferred (column 28, lines 11-25).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Durbin et al. Suslick et al. and She et al. by utilizing perfluorocarbons as a carrier for the core-shell particles because Unger teaches targeted therapeutic delivery systems comprising a gas or gaseous precursor filled microsphere wherein said gas or gaseous precursor filled microsphere comprises an oil, a surfactant, and a therapeutic compound (see abstract). The walls or membranes of vesicles may be substantially solid (uniform), or they may be porous or semi-porous. The vesicles described herein include such entities commonly referred to as, for example, liposomes, lipospheres, particles, nanoparticles, micelles, bubbles, microbubbles, microspheres, lipid-coated bubbles, polymer-coated bubbles and/or protein-coated bubbles, microbubbles and/or microspheres, nanospheres, microballoons, microcapsules, aerogels, clathrate bound vesicles, hexagonal H II phase structures, and the like. The internal void of the vesicles may be filled with a wide variety of materials including, for example, water, oil, gases, gaseous precursors, liquids, fluorinated liquids, liquid perfluorocarbons, liquid perfluoroethers, therapeutics, and bioactive agents, if desired, and/or other materials. The vesicles may also comprise a targeting ligand, if desired (column 5, lines 40-67). One of ordinary skill in the art would have been motivated to do so because Unger teaches alternatively, it may be desirable to use a fluorinated compound, especially a perfluorocarbon compound, which may be in the liquid state at the temperature of use, including, for example, the in vivo temperature of the human body, to assist or enhance the stability of the lipid and/or vesicle compositions, and especially, gas filled vesicles. Suitable liquid perfluorocarbons which may be used include, for example, perfluorodecalin, perfluorododecalin, perfluorooctyliodide, perfluorooctylbromide, perfluorotripropylamine, and perfluorotributylamine. In general, perfluorocarbons comprising about six or more carbon atoms will be liquids at normal human body temperature. Among these perfluorocarbons, perfluorooctylbromide and perfluorohexane, which are liquids at room temperature, are preferred (column 28, lines 11-25). One of ordinary skill in the art would have been motivated to utilize the pharmaceutical excipients because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Durbin et al., Suslick et al., She et al., and Unger because all of references are dealing with drug delivery mechanisms.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Durbin et al. by incorporating core shell microspheres containing pharmaceutical active compound in the core because Suslick et al. teach a method of making silicone microspheres comprises nebulizing a silicone precursor solution comprising one or more oligomeric dimethylsiloxanes, a catalyst and a solvent into an aerosol comprising a plurality of droplets. Each droplet comprises the silicone precursor solution. The droplets are entrained in a gas which is flowed through a reaction zone comprising light energy and/or heat energy. Upon exposure of the droplets to the light energy and/or the heat energy, the solvent evaporates and the one or more oligomeric dimethylsiloxanes are polymerized. Thus, silicone microspheres are formed from the droplets of the aerosol (see abstract). Polydiphenyl-co-polydimethylsiloxane microspheres are synthesized using a precursor solution containing 1.9 v/v % 15-17% diphenylsiloxane-dimethylsiloxane copolymer vinyl terminated (PDV-1625, Gelest Inc.), 0.07 v/v % 25-35% methylhydrosiloxane-dimethylsiloxane copolymer (HMS-301, Gelest Inc.), and 0.02 v/v % platinum-divinyltetramethyl-disiloxane complex in xylene (SIP6831.2LC, Gelest Inc.) in hexanes (paragraph 81). A method of making silicone microspheres, the method comprising: nebulizing a silicone precursor solution comprising one or more oligomeric dimethylsiloxanes, a catalyst and a solvent into an aerosol comprising a plurality of droplets, each droplet comprising the silicone precursor solution; entraining the droplets in a gas and flowing the gas through a reaction zone comprising light energy and/or heat energy, wherein, upon exposure of the droplets to the light energy and/or the heat energy, the solvent evaporates and the one or more oligomeric dimethylsiloxanes are polymerized, thereby forming silicone microspheres from the droplets of the aerosol (see claim 1). The method of claim 1, wherein the silicone microspheres comprise a core-shell structure including a shell comprising silicone and a core comprising a core material different from silicone (see claim 14). The method of claim 14, wherein the silicone microspheres comprise more than one core (see claim 15). Described herein is a simple, scalable and continuous process for making micrometer-sized silicone spheres using spray pyrolysis (e.g., ultrasonic spray pyrolysis or USP). This method is designed to overcome the limitations of existing synthesis techniques by isolating silicone oligomers into micrometer-sized spray droplets for polymerization, therefore nearly eliminating coalescence and aggregation during microsphere formation. Due to the very low surface energy of silicones, such isolation is not possible with traditional emulsion polymerizations, which produce only large, polydisperse silicone spheres. The microspheres that result from USP may have much smaller diameters and narrower size distributions compared to microparticles obtained using conventional synthetic methods. A variety of silicone microspheres, including magnetic, fluorescent, copolymeric and core-shell particles, with diameters ranging from <500 nm to about 30 microns and a relatively narrow size distribution, may be produced by USP. The size and composition of the microspheres may be adjusted by altering the concentration and choice of precursors in the silicone precursor solution (paragraph 43). Among the many possible uses of hollow silicone microspheres, environmental applications may prove especially important, given the biodegradability and low toxicity of PDMS. There is an urgent and pressing need for oil spill remediation materials, for example. Porous materials are an ideal choice for oil spill remediation due to their high surface area to volume ratio which can produce high absorption capacities and fast absorption kinetics. Due to their high oleophilicity and hydrophobicity, cost-effectiveness, and high chemical and thermal stability, porous silicone materials may be an attractive choice as a spill remediation material (paragraph 78). Despite the fabrication challenges, many potential applications for PDMS microspheres have been suggested in the literature. Possible uses include sensors, actuators, and additives for polymer resins. PDMS microspheres may also be suitable as materials for extraction and chromatography and for biomedical applications, such as drug delivery and controlled release (paragraph 6). Typically, the average size or diameter of the core ranges from about 50 nm (0.05 micron) to about 2 microns and may be at least about 0.05 micron, at least about 0.1 micron, or at least about 0.3 micron in average diameter. The core may also be about 2 microns or less, about 1 micron or less, or about 0.5 micron or less in average diameter. The size of the core relative to the total size of the microsphere determines the thickness of the shell. Accordingly, an increase in the volume of the core may correspond to a decrease in the thickness of the shell, and a decrease in the volume of the core may lead to an increase in the thickness of the shell. The thickness of the shell may be an important variable for some applications; for example, in the case of core-shell microspheres with drug delivery applications, a reduced shell thickness may permit more rapid release of a material (such as a pharmaceutical agent) contained in the core. Typical shell thicknesses are in the range of from about 20 nm to about 2 microns, and more typically from about 100 nm to about 500 nm. The thickness of the shell may be determined by subtracting the diameter of the core from the diameter of the microsphere, and then dividing the result by two. As described below, the diameters may be determined using microscopy techniques (paragraph 58). One of ordinary skill in the art would have been motivated to do so because She et al. teach their invention provides a personalized tissue repairing scaffold for bone, cartilage, skin injury and other injury repairing fields. The personalized tissue repairing scaffold is molded by means of a three-dimensional printing technology, and comprises a substrate and a plurality of sustained-release microspheres dispersed in the substrate, wherein each sustained-release microsphere is of a three-layer structure, namely a core layer, an intermediate layer and an outer layer, and growth factor and/or drugs are loaded on the core layer and outer layer of each sustained-release microsphere. According to the characteristics of treatment positions, degradable high-molecular compound hydrogel or degradable high-molecular/inorganic hybrid hydrogel can be further poured into holes of the substrate, and molding is achieved by means of a low-temperature freeze-drying method. The invention further provides a method for preparing the personalized tissue repairing scaffold. The personalized tissue repairing scaffold has excellent biocompatibility and degradability by adopting the sustained-release microspheres with three-layer structures, is used for pulsed sustained release of growth factor and/or drugs to achieve the effect of long-time stable sustained release, and is beneficial to prolonging of sustained-release cycle of growth factors and/or drugs (see abstract).One of ordinary skill in the art would have been motivated to utilize the pharmaceutical excipients because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Durbin et al., Suslick et al., and She et al., because all of references are dealing with drug delivery mechanisms.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues the rejection of claim 16 fails to allege the second element of prima facie obviousness because the record does not reflect an explicit statement proposing why a skilled artisan would be reasonably motivated to attempt the proposed combination and/or modification of the art of record. In the instant case, the rejection of claim 16 lacks any allegation as to why a skilled artisan might reasonably expect to combine the teachings of the art of record as proposed by the Examiner. The primary reference Durban does not mention drug
delivery mechanisms. Moreover, the rejection fails to provide any reasoning beyond this stark
statement that a skilled artisan reading the cited portions could achieve the Applicant’s claims. Applicant respectfully submits that merely stating a skilled artisan would expect success
in attempting to combine or modify the teachings of various prior art references presents
insufficient reasoning to support a conclusion that the skilled artisan would have any specific
reason for that expectation, as required by the mandate of MPEP section 2107, set forth above.
Rather, to provide the requisite explicit reasoning, a rejection should clearly articulate, in the
Examiner’s own words, why a skilled artisan reading the cited portions of the prior art would
believe the proposed attempt at combining or modifying the art would successfully achieve
Applicant’s allegedly obvious claim(s). Applicant therefore respectfully submits the rejection of
claim 16 warrants withdrawal for failure to allege the third element of prima facie obviousness. To be clear, a key principle of Durban’s invention is a printable silicone ink with tunable stiffness, and thus, modifying Durban’s ink with the microspheres of Suslick may have an unpredictable result, especially regarding the tunable stiffness of Durban’s ink. The secondary reference She is applied only to disclose She’s sustained release microspheres dispersed in a 3D printed scaffold, NFOA at 13. However, She does not disclose 3D printing of an ink including microspheres, rather She’s scaffold is a substrate material formed with holes, and these holes are filled with a slurry of sustained released microspheres. Thus, it would be unknown to a skilled artisan reading Durban that Durban’s ink could be modified as proffered to meet the limitations as recited in claim 16.
The above assertions are not found persuasive because in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case the examiner indeed provided a proper motivation why one of ordinary skill in the art would have been motivated to combine the references. The examiner reminds Applicant that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Indeed it would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Durbin et al. by incorporating core shell microspheres containing pharmaceutical active compound in the core because Suslick et al. teach a method of making silicone microspheres comprises nebulizing a silicone precursor solution comprising one or more oligomeric dimethylsiloxanes, a catalyst and a solvent into an aerosol comprising a plurality of droplets. Each droplet comprises the silicone precursor solution. The droplets are entrained in a gas which is flowed through a reaction zone comprising light energy and/or heat energy. Upon exposure of the droplets to the light energy and/or the heat energy, the solvent evaporates and the one or more oligomeric dimethylsiloxanes are polymerized. Thus, silicone microspheres are formed from the droplets of the aerosol (see abstract). Polydiphenyl-co-polydimethylsiloxane microspheres are synthesized using a precursor solution containing 1.9 v/v % 15-17% diphenylsiloxane-dimethylsiloxane copolymer vinyl terminated (PDV-1625, Gelest Inc.), 0.07 v/v % 25-35% methylhydrosiloxane-dimethylsiloxane copolymer (HMS-301, Gelest Inc.), and 0.02 v/v % platinum-divinyltetramethyl-disiloxane complex in xylene (SIP6831.2LC, Gelest Inc.) in hexanes (paragraph 81). A method of making silicone microspheres, the method comprising: nebulizing a silicone precursor solution comprising one or more oligomeric dimethylsiloxanes, a catalyst and a solvent into an aerosol comprising a plurality of droplets, each droplet comprising the silicone precursor solution; entraining the droplets in a gas and flowing the gas through a reaction zone comprising light energy and/or heat energy, wherein, upon exposure of the droplets to the light energy and/or the heat energy, the solvent evaporates and the one or more oligomeric dimethylsiloxanes are polymerized, thereby forming silicone microspheres from the droplets of the aerosol (see claim 1). The method of claim 1, wherein the silicone microspheres comprise a core-shell structure including a shell comprising silicone and a core comprising a core material different from silicone (see claim 14). The method of claim 14, wherein the silicone microspheres comprise more than one core (see claim 15). Described herein is a simple, scalable and continuous process for making micrometer-sized silicone spheres using spray pyrolysis (e.g., ultrasonic spray pyrolysis or USP). This method is designed to overcome the limitations of existing synthesis techniques by isolating silicone oligomers into micrometer-sized spray droplets for polymerization, therefore nearly eliminating coalescence and aggregation during microsphere formation. Due to the very low surface energy of silicones, such isolation is not possible with traditional emulsion polymerizations, which produce only large, polydisperse silicone spheres. The microspheres that result from USP may have much smaller diameters and narrower size distributions compared to microparticles obtained using conventional synthetic methods. A variety of silicone microspheres, including magnetic, fluorescent, copolymeric and core-shell particles, with diameters ranging from <500 nm to about 30 microns and a relatively narrow size distribution, may be produced by USP. The size and composition of the microspheres may be adjusted by altering the concentration and choice of precursors in the silicone precursor solution (paragraph 43). Among the many possible uses of hollow silicone microspheres, environmental applications may prove especially important, given the biodegradability and low toxicity of PDMS. There is an urgent and pressing need for oil spill remediation materials, for example. Porous materials are an ideal choice for oil spill remediation due to their high surface area to volume ratio which can produce high absorption capacities and fast absorption kinetics. Due to their high oleophilicity and hydrophobicity, cost-effectiveness, and high chemical and thermal stability, porous silicone materials may be an attractive choice as a spill remediation material (paragraph 78). Despite the fabrication challenges, many potential applications for PDMS microspheres have been suggested in the literature. Possible uses include sensors, actuators, and additives for polymer resins. PDMS microspheres may also be suitable as materials for extraction and chromatography and for biomedical applications, such as drug delivery and controlled release (paragraph 6). Typically, the average size or diameter of the core ranges from about 50 nm (0.05 micron) to about 2 microns and may be at least about 0.05 micron, at least about 0.1 micron, or at least about 0.3 micron in average diameter. The core may also be about 2 microns or less, about 1 micron or less, or about 0.5 micron or less in average diameter. The size of the core relative to the total size of the microsphere determines the thickness of the shell. Accordingly, an increase in the volume of the core may correspond to a decrease in the thickness of the shell, and a decrease in the volume of the core may lead to an increase in the thickness of the shell. The thickness of the shell may be an important variable for some applications; for example, in the case of core-shell microspheres with drug delivery applications, a reduced shell thickness may permit more rapid release of a material (such as a pharmaceutical agent) contained in the core. Typical shell thicknesses are in the range of from about 20 nm to about 2 microns, and more typically from about 100 nm to about 500 nm. The thickness of the shell may be determined by subtracting the diameter of the core from the diameter of the microsphere, and then dividing the result by two. As described below, the diameters may be determined using microscopy techniques (paragraph 58). One of ordinary skill in the art would have been motivated to do so because She et al. teach their invention provides a personalized tissue repairing scaffold for bone, cartilage, skin injury and other injury repairing fields. The personalized tissue repairing scaffold is molded by means of a three-dimensional printing technology, and comprises a substrate and a plurality of sustained-release microspheres dispersed in the substrate, wherein each sustained-release microsphere is of a three-layer structure, namely a core layer, an intermediate layer and an outer layer, and growth factor and/or drugs are loaded on the core layer and outer layer of each sustained-release microsphere. According to the characteristics of treatment positions, degradable high-molecular compound hydrogel or degradable high-molecular/inorganic hybrid hydrogel can be further poured into holes of the substrate, and molding is achieved by means of a low-temperature freeze-drying method. The invention further provides a method for preparing the personalized tissue repairing scaffold. The personalized tissue repairing scaffold has excellent biocompatibility and degradability by adopting the sustained-release microspheres with three-layer structures, is used for pulsed sustained release of growth factor and/or drugs to achieve the effect of long-time stable sustained release, and is beneficial to prolonging of sustained-release cycle of growth factors and/or drugs (see abstract).One of ordinary skill in the art would have been motivated to utilize the pharmaceutical excipients because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Durbin et al., Suslick et al., and She et al., because all of references are dealing with drug delivery mechanisms. The examiner reminds Applicant Durbin does not necessarily have to disclose its ink for drug delivery to be combinable with the other references. Durbin actually suggest a variety of different applications and the fact that the same materials being used by the secondary references for drug delivery purposes would motivated one of ordinary skill in the art to look the teachings of Durbin.
Applicant argues that the present rejections of dependent claims 20, 21, 23, 24, 59, and 60 fail to allege a prima facie case of obviousness of Applicant’s claims.
The above assertions are not found persuasive because the dependent claims are indeed taught and disclosed by the references. Applicant is making a general statement without pin pointing why they are not taught.
Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619